 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    ROBERTA GARCIA-GOOCH,                              Case No. 1:19-cv-01268-EPG
12                       Plaintiff,                      ORDER DISCHARGING ORDER TO SHOW
                                                         CAUSE FOR FAILURE TO SERVE AND
13            v.                                         GRANTING EXTENSION OF TIME
14                                                       (ECF Nos. 8, 9)
      COMMISSIONER OF SOCIAL
15    SECURITY,

16                        Defendant.

17

18

19           On February 20, 2020, the Court issued an order to show cause (ECF No. 8), requiring
20     Plaintiff, Roberta Garcia-Gooch, to show cause why this case should not be dismissed for
21     failure to serve Defendant. On March 5, 2020, Plaintiff filed a response to the order to show
22     cause, explaining that she has been very ill and was unable to complete service during the
23     allotted time (ECF No. 9). She also explained that she is searching for counsel to represent her
24     in this case and requests that she be granted a three- to four-week extension of time to effectuate
25     service of process (id.). In light of this explanation, the Court will discharge the order to show
26     cause and grant the requested extension of time. The Court also reminds Plaintiff that she may
27     request the assistance of the Court in effectuating service at no cost to herself.
28   ////

                                                         1
 1         IT IS ORDERED that the order to show cause (ECF No. 8) is DISCHARGED. Plaintiff’s

 2    motion for an extension of time (ECF No. 9) is GRANTED. Plaintiff shall file by

 3    April 10, 2020, a return of service demonstrating that Defendant has been served.

 4
     IT IS SO ORDERED.
 5

 6     Dated:     March 10, 2020                            /s/
 7                                                   UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
